internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-113909-99 cc ebeo date date in re company plan investment options plan administrators dear this responds to your letter dated date requesting a ruling regarding the application of employment_taxes to amounts deferred under the plan facts the facts submitted provide that the company is an investment management company that also provides fiduciary and banking services the company maintains the plan for selected officers the plan provides eligible officers with the opportunity to defer certain portions of their compensation at their election in accordance with plan provisions a participant’s interest in his or her account is fully vested and non- forfeitable for bookkeeping purposes the company maintains a separate_account to reflect each participant’s interest under the plan a participant’s account balance is payable to the participant upon termination of employment for any reason the normal form of benefit is a single lump sum cash payment on the last day of each calendar month earnings attributable to each participant’s account balance are credited by an amount determined by reference to the plr-113909-99 applicable_rate of return under the investment options chosen by the participant the investment options may be any one of three currently offered by the plan which the company represents are actual investments plan administrators may change the investment options available to participants prospectively with days written notice a participant may elect in advance to have any part or all of the balance of his or her account credited with earnings under any investment option available under the plan at the time of election the investment option s elected by a participant remain in effect for the account until he or she notifies the plan administrators in writing on a specified form that a new election is being made the new election takes place as of the first day of the calendar month following the date on which the plan administrators are notified provided it is filed at least two days prior to such first day law and analysis tax under the federal_insurance_contributions_act fica consists of an employee share under sec_3101 and an employer share under sec_3111 in general the employer is required to withhold the employee share from wages when paid and to pay the employer share with respect to wages when paid fica_taxes include two components old-age survivors and disability insurance oasdi under sec_3101 and sec_3111 and hospital insurance medicare under sec_3101 and sec_3111 sec_3121 of the code provides a special timing rule governing fica taxation of nonqualified_deferred_compensation sec_3121 provides that any amount deferred under such a plan shall be taken into account as wages for fica purposes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to such amount under sec_3121 any amount taken into account as wages and the income attributable thereto shall not thereafter be treated as fica wages the non-duplication rule sec_3121 defines nonqualified_deferred_compensation_plan as any plan or other arrangement for deferral of compensation other than a plan described in sec_3121 the plan is not a plan described in sec_3121 regulations under sec_31_3121_v_2_-1 interpret sec_3121 sec_31_3121_v_2_-1 provides that the regulations are generally effective date sec_31_3121_v_2_-1 describes the general timing rule that wages are taken into account for fica purposes when actually or constructively paid sec_31_3121_v_2_-1 describes the special fica timing rule for wages under a nonqualified_deferred_compensation_plan sec_31_3121_v_2_-1 provides that an account_balance_plan is a nonqualified_deferred_compensation_plan that credits plr-113909-99 a principal_amount to an individual_account for an employee credits or debits the income attributable to the principal_amount to the individual_account and pays benefits to the employee based solely on the balance of that individual_account the company’s plan is an account_balance_plan when applying the nonduplication rule to an account_balance_plan the income attributable to the amount taken into account is not subject_to fica tax if it is attributable to an amount previously taken into account and it reflects either a rate of return that does not exceed the rate of return on a predetermined actual investment or a reasonable rate of interest see sec_31_3121_v_2_-1 for purposes of calculating the income attributable to the amount taken into account sec_31_3121_v_2_-1 provides that the rate of return on a predetermined actual investment for any period means the rate of total return including increases or decreases in fair_market_value that would apply if the account balance were during the applicable_period actually invested in one or more investments that are identified in accordance with the plan before the beginning of the period the plan assets need not actually be invested in the stated investment nor does that investment need to be generally available to the public for example an account_balance_plan could provide that income on the account balance is determined based on an employee’s prospective election among various investment alternatives that are available under the employer’s sec_401 plan even if one of those investment alternatives is not generally available to the public there is no minimum period for which an investment must be set for it to be considered pre-determined if the election of that investment is truly prospective an investment is pre-determined if it is elected prior to the beginning of the period during which it will earn interest and the plan participant may not change that investment once he learns what the return on that investment is sec_31_3121_v_2_-1 provides that a rate of return will not be treated as the rate of return on a predetermined actual investment if the rate of return to any extent or under any conditions is based on the greater of the rate of return of two or more actual investments is based on the greater of the rate of return on an actual investment and a rate of interest whether or not the rate of interest would otherwise be reasonable under sec_31_3121_v_2_-1 or is based on the rate of return on an actual investment that is not predetermined sec_31_3121_v_2_-1 provides that if an account_balance_plan credits income that is based on neither a predetermined actual investment nor a rate of interest that is reasonable the employer must calculate the amount that would be credited as income under a reasonable rate of interest determine the excess if any of the amount credited under the plan over the income that would be credited using the plr-113909-99 reasonable rate of interest and take that excess into account as an additional_amount deferred in the year the income is credited if the employer fails to calculate the amount that would be credited as income under a reasonable rate of interest and to take the excess into account as an additional_amount deferred in the year the income is credited or the employer otherwise fails to take the full amount deferred into account then the excess of the income credited under the plan over the income that would be credited using afr will be treated as an amount deferred in the year the income is credited in addition pursuant to sec_31_3121_v_2_-1 the excess over the income that would result from the application of afr and any income attributable to that excess are subject_to the general timing rule_of sec_31_3121_v_2_-1 based upon the information submitted the representations made and the applicable law we rule as follows the plan’s provision that permits a participant to elect to have any part or all of the balance of his account credited with earnings under any investment option available under the plan at the time of his election to the extent such investment options qualify as actual investments complies with the requirement for the income attributable to the amount taken into account with respect to an account_balance_plan in sec_31_3121_v_2_-1 that the rate of return on a predetermined actual investment be based upon one or more investments the plan’s provision that permits participants to change investment options to take effect prospectively with respect to his account balance as often as monthly two or more days prior to the beginning of the period to the extent such investment options qualify as actual investments complies with the requirement for the income attributable to the amount taken into account with respect to an account_balance_plan in sec_31_3121_v_2_-1 that a predetermined actual investment be chosen prior to the beginning of the period this ruling offers no opinion as to whether the plan’s investment options qualify as actual investments whether the plan’s specific investments qualify as actual investments for purposes of sec_31_3121_v_2_-1 is a determination of fact on which we decline to rule under the provision set forth in section dollar_figure of revproc_2000_1 2000_1_irb_21 we note that regulation sec_31 v - d i b provides that an actual investment includes an investment identified by reference to any stock index with respect to which there are positions traded on a national securities exchange described in sec_1256 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-113909-99 referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy for sec_6110 purposes cc
